Citation Nr: 0525901	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable disability rating for 
bilateral varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981, from January 1983 to January 1987, and from July 1989 
to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision that, inter alia, 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for bilateral varicocele, 
effective August 1, 2001. The veteran filed a notice of 
disagreement (NOD) with the assigned rating in June 2002.  
The RO issued a statement of the case (SOC) in November 2002, 
and the veteran filed a substantive appeal in January 2003.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for the 
disability, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In February 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence directly 
to the Board, along with a waiver of initial consideration of 
the evidence by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2004). 

Also during the February 2004 hearing, the veteran withdrew 
from appeal claims for which an appeal had previously been 
perfected:  the claim for service connection for residuals of 
right eye trauma, and the claims for higher initial 
disability ratings for bilateral hearing loss, for varicose 
veins of the right medial thigh, for varicose veins of the 
left lateral thigh and medial ankle, for small herniated 
nucleus pulposus of L4-L5, and for residuals of fractured 
left little finger.

A decision promulgated by the Board in August 2004 resolved 
the veteran's claims on appeal for higher initial disability 
ratings for irritable bowel syndrome, for migraines, for 
post-operative residuals of a radial head excision with 
degenerative joint disease, and for hepatitis C.  

Also in August 2004, Board remanded the claim remaining on 
appeal to the RO for additional action.  After completing the 
requested action, the RO continued the denial of the claim 
(as reflected in the January 2005 supplemental SOC (SSOC)), 
and returned the matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the August 1, 2001 effective date of the grant of 
service connection, the veteran's bilateral varicocele has 
been  manifested by complaints of a dull aching pain, 
occurring daily; it has not been shown to be productive of 
either complete atrophy of a testicle, or the loss of use of 
a creative organ.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
varicocele have not been met at any time since the August 1, 
2001 effective date of the grant of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.31, 
4.115b, Diagnostic Codes 7523 and 7524 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the November 2002 SOC, the June 2003 and January 2005 
SSOCs, and the August 2004 and September 2004 letters, the 
veteran and his representative have been notified of the laws 
and regulations governing the claim, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of the claim.  The RO notified the veteran of 
the applicable rating criteria, and of the need for evidence 
of current medical treatment (of a worsening of his service-
connected disability).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's August 2004 and September 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued to the veteran the August 
2004 and September 2004 letters, notifying him of the VCAA 
duties to notify and assist, setting forth the criteria for 
increased ratings, and soliciting information and evidence 
from the veteran.  The letters were provided to the veteran 
several months before the January 2005 SSOC, and the RO 
afforded the veteran well over a one-year period for response 
to such a notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  While, 
in April 2001, the veteran indicated that he received 
treatment at the urology clinic at Portsmouth Naval Hospital, 
a reply from that facility responding to  VA's request for 
records indicates that no outpatient treatment records are in 
the file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to the claim that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assigning of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.

Service medical records show that the veteran presented with 
complaint of one- year history of left scrotal pain, 
unrelated to urination or ejaculation, in November 1980.  The 
veteran noted an intermittent coiled mass on the left side.  
Examination revealed bilateral varicocele.  Records reflect 
that the veteran was not receptive to surgery.  Service 
medical records note a left varicocele at the time of the 
veteran's June 1989 re-enlistment examination, and bilateral 
varicocele on routine examination in September 1999.  The 
veteran was treated again for right testicle pain of six 
months' duration in December 2000.

The veteran underwent a VA contract examination, pre-
discharge, in April 2001.  His reported medical history 
included a December 2000 ultrasound, showing bilateral 
varicocele as well as a lump in the right testicle, which was 
possibly a cyst.  No intervention was then necessary.  He 
developed occasional scrotal discomfort with walking on steel 
decks all day, and mild groin and right lower quadrant 
abdominal pain a couple of times a week.  The veteran 
reported that his scrotal pain was not related to lifting, 
and he had no pain on urination.  He reported some difficulty 
starting his urination, and his urinary flow was weak.  The 
veteran denied incontinence of urine, and did not wear any 
absorbent material.  The veteran reported surgery to the 
scrotal area in 1987, which turned black and blue and 
resolved with pain medication.  Current examination revealed 
a left-sided varicocele, which was non-tender with no hernia 
elicited.  The examiner diagnosed left scrotal varicocele.  
The examiner also noted that the veteran had occasional pain 
in the testicle for a few seconds, once a week, with a weak 
urinary flow.

In a December 2001 rating decision, the RO granted service 
connection and assigned an initial zero percent 
(noncompensable) rating for bilateral varicocele, effective 
August 1, 2001.

During the February 2004 hearing, the veteran testified that 
his bilateral varicocele had led to a new problem, called 
Peyronie's disease, and that he was considering surgery.

The veteran underwent a VA examination in October 2004.  The 
VA examiner reviewed the veteran's medical history.  The 
veteran reported having symptoms primarily on the left side 
related to the varicocele since 1979 or 1980.  He reported 
having a chronic dull ache in his scrotum, feeling like 
something was pulling down on his left testicle.  A scrotal 
support was of no benefit.  The veteran described a dull 
aching discomfort, having no relationship to defecation or 
urination, and occurring daily, but not interfering with his 
work.  Reportedly, the veteran arose once at night to 
urinate, and his first urination in the morning was 
associated with weakness of his urinary stream, hesitancy, 
and incomplete bladder emptying.  Otherwise, the veteran 
passed his urine without difficulty, and denied any urinary 
tract incontinence.  The veteran also had occasional sharp 
pain with urination, which doubled him over and occurred 
about once a month and began at the end of urination.  On 
examination, no testicular masses were noted.  There was a 
left varicocele present and palpable both when recumbent and 
standing.  The right side examination showed a palpable small 
varicocele.  There was also a cyst in the epididymis or 
spermatocele present on the right.  The VA examiner diagnosed 
bilateral varicocele, more pronounce on the left.

Initially, the Board notes that 38 C.F.R. Part 4 does not 
include a specific diagnostic code for varicocele.  
Therefore, the RO has rated the veteran's bilateral 
varicocele, by analogy, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523, pursuant to which atrophy of the testis is 
evaluated.  See 38 C.F.R. § 4.20 (2004).  Alternatively, the 
veteran's bilateral varicocele may be rated, by analogy, 
under 38 C.F.R. § 4.115b, Diagnostic Code 7524, pursuant to 
which removal of the testis is evaluated.  

Under both Diagnostic Code 7523 and Diagnostic Code 7524, 
impairment involving only one testicle warrants no more than 
a noncompensable rating.  Compensable evaluations, i.e., 20 
percent for complete atrophy of both testes under Diagnostic 
Code 7523 or 30 percent for removal of both testes under 
Diagnostic Code 7524, are available only when the disability 
is bilateral in nature.  An associated Note reflects that in 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2004).

In the instant case, the record reflects that, during both 
the April 2001 (pre-discharge) and October 2004 VA 
examinations, the veteran described a dull aching discomfort, 
occurring daily, which did not interfere with his work.  No 
testicular masses were noted.  The Board points out that 
neither examiner found atrophy of either testis.  While the 
veteran had complained of Peyronie's disease and erectile 
dysfunction, neither disability has been attributed to the 
veteran's service-connected bilateral varicocele.  Moreover, 
although the October 2004 VA examiner noted an association 
between varicocele and infertility, that examiner also 
indicated that the association occurred primarily in the 
setting of abnormal semen analysis.  Here, the Board points 
out that there were no abnormalities on semen analysis done 
twice in the past, and that the provisions of 38 C.F.R. 
§ 3.350, governing entitlement to special monthly 
compensation due to loss of use of a creative organ, are not 
applicable.  Likewise, the October 2004 VA examiner indicated 
that there was no known association between varicocele and 
obstructive voiding symptoms.  

As these medical findings do not warrant a compensable rating 
for the veteran's disability under any pertinent rating 
criteria, the record presents no basis for assignment of 
compensable schedular rating.

The above determination is based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that, at no point since the effective date of 
the grant of service connection has the  veteran's bilateral 
varicocele  reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the November 2002 SOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's disability, 
pursuant to Fenderson, and claim for an initial compensable 
disability rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 
(1990).


ORDER

An initial, compensable disability evaluation for bilateral 
varicocele is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


